The petition for a rehearing of this cause in the supreme court is denied.
Nothing in the opinion should be deemed to hold that the correct name of the owner is so essential to a tax assessment or a certificate of tax sale that an error therein as to the name of the owner cannot be cured by the section making the deed conclusive evidence of the regularity of the assessment and certificate. The decision can be supported on the ground that the conclusive evidence clause does not extend to defects in the deed itself, as was held in Henderson v. De Turk,164 Cal. 296, [128 P. 747].
Melvin, J., Lorigan, J., Sloss, J., and Lawlor, J., concurred.